Citation Nr: 1829368	
Decision Date: 06/04/18    Archive Date: 06/27/18

DOCKET NO.  14-32 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a separate compensable evaluation for right lower extremity anterior thigh numbness secondary to service connected thoracolumbar spine disability.

3.  Entitlement to an evaluation in excess of 10 percent disabling for right knee degenerative changes.

4.  Whether the reduction of the evaluation of the Veteran's degenerative arthritis of the left knee from 30 percent disabling to 10 percent disabling, effective December 1, 2012, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from April 1981 to April 2005. 

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of Department of Veterans Affairs (VA), Regional Offices (RO).

In December 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  Additional medical evidence has recently been received.  The Board notes that the Veteran waived initial AOJ consideration of new evidence submitted into the file, including medical records.  

The issues of entitlement to service connection for sleep apnea, entitlement to a separate compensable evaluation for right lower extremity anterior thigh numbness secondary to service connected thoracolumbar spine disability, and entitlement to an evaluation in excess of 10 percent disabling for right knee degenerative changes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 



FINDINGS OF FACT

1.  The reduction of the Veteran's evaluation for degenerative arthritis of the left knee was proposed in a February 2012 rating decision and the Veteran was notified in March 2012.

2.  The reduction was accomplished in a September 2012 rating decision with an effective date of December 1, 2012. 

3.  At the time of the reduction, the evidence demonstrated material improvement in the Veteran's left knee disability and that it will be maintained under the ordinary conditions of life.


CONCLUSION OF LAW

The reduction of the evaluation of the Veteran's degenerative arthritis of the left knee from 30 percent to 10 percent, effective December 1, 2012, was proper.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5260-5010 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran filed a claim for a higher evaluation for a left knee disability in May 2011.  In the subsequent RO rating decision dated in January 2012, the Veteran's evaluation of 30 percent for left knee disability was continued.  Thereafter, in a February 2012 rating decision, the RO proposed to reduce the Veteran's rating for left knee disability from 30 percent to 10 percent concluding that the January 2012 rating decision contained clear and unmistakable error.  The Veteran was notified of this proposal in a letter dated in March 2012.  In the letter, the Veteran was notified that she could request a personal hearing and was given 60 days in which to submit additional evidence that the compensation payments should be continued at their present level.  38 C.F.R. § 3.105 (e).

In a statement dated in March 2012 the Veteran requested a personal hearing and that no reduction take place until the hearing was held.  However, the Veteran also requested that benefits be reduced beginning with her next check to reduce possible overpayment.

The Veteran was scheduled for a hearing in July 2012.  Thereafter, the Veteran agreed to an updated VA examination in lieu of the hearing. 

In a September 2012 rating decision, the RO reduced the evaluation of the Veteran's left knee disability from 30 percent to 10 percent, effective December 1, 2012, and informed the Veteran of this in a letter dated in September 2012. 

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 C.F.R. § 3.344.  The Court has consistently held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

Prior to reducing a Veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000). 

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (a) and (b).  These provisions provide that rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. 

The provisions of 38 C.F.R. § 3.344 (c) specify that these considerations are required for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement in these disabilities will warrant a reduction in rating. 

Under 38 C.F.R. § 3.344 (a) and (b), VA must find the following before reducing a rating: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and, (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995). 

The provisions of 38 C.F.R. § 3.344 (a) and (b) further provide certain procedural protections to a Veteran in regards to reductions of rating evaluations.  The 30 percent rating had been in effect from July 2009, thus less than five years; and these protections are not applicable here.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the AOJ's reduction was warranted.  See Kitchens, 7 Vet. App. 320 (1995).

The Veteran's left knee disability at the time of the reduction in 2012 was evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260-5010.  [The Board recognizes that the Veteran has recently filed a claim for a higher rating due to left total knee arthroplasty on April 24, 2018.  However, any grant of increased benefits due to surgery in April 2018 has little bearing on the question in this appeal which focuses on the left knee in 2012 and earlier].  Under Diagnostic Code 5260, a 10 percent rating is assigned for flexion of the leg limited to 45 degrees, a 20 percent rating is assigned for flexion limited to 30 degrees, and a 30 percent rating is assigned for flexion limited to 15 degrees.

Extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5257 provides for a 10 percent rating for slight recurrent subluxation or lateral instability of a knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

A November 2009 rating decision increased the evaluation of the Veteran's degenerative arthritis of the left knee, from 10 percent to 30 percent, effective July 10, 2009, based upon a VA examination report that revealed active and passive range of motion of 0 to 15 degrees flexion.  

Prior to the proposed reduction, the Veteran was afforded a VA examination in July 2011.  Although the Veteran was noted to report severe pain, stiffness, and swelling, and instability, physical examination of the knee revealed flexion of 0 to 90 degrees, full extension, and no instability.  In addition, the range of motion was noted to be limited by likely suboptimal effort as the range of motion testing was incongruous with the objective findings.  

The Veteran was afforded another VA examination in July 2012.  The Veteran reported increased left knee pain and instability aggravated by certain activity.  Range of motion testing revealed the Veteran's left knee flexion to be 0 to 20 degrees with objective evidence of pain beginning at 20 degrees.  Extension of the left knee was noted to be 0.  The Veteran was noted to refuse to flex her knee beyond 20 degrees due to reported pain.  The Veteran had no difficulty performing heel to toe, and toe and heel walk.  In addition, the Veteran was observed being able to sit on the examiner's table with the left knee flexed at 90 degrees and hanging while flexion/extension muscle strength testing were performed.  The examiner reported that based on spontaneous observation during strength testing, heel to toe, and heel walk, it was believed that the Veteran had no functional limitation.

The reduction of the Veteran's left knee disability from 30 percent to 10 percent was proper.  Initially, it is noted that there was compliance with the proper procedure.  Further, the examinations in July 2011 and July 2012 reveal improvement in the Veteran's ability to function.  In addition, the examinations reveal that the Veteran's left knee, at the time of the reduction, warranted no more than a 10 percent evaluation based upon painful motion.  Upon examination in July 2011, although the Veteran was noted to give a suboptimal effort, the Veteran had range of motion of the left knee of 0 to 90 degrees of flexion and full extension.  The July 2012 examination report revealed flexion limited to 20 degrees; however, the range of motion testing results were not consistent with observations of the Veteran's function and the examiner opined that the Veteran had no functional limitation.  Neither examination identified objective instability.  Further, as the Veteran's knee manifested improvement in the July 2011 examination and as the July 2012 examiner noted that the Veteran did not have functional limitation, the preponderance of the evidence indicates that the improvement will be maintained under the ordinary conditions of life.  As there was actual improvement of the Veteran's left knee function and, as at the time of the reduction the Veteran's left knee manifested painful motion but not flexion limited to 45 degrees, extension limited to 10 degrees, or instability, the reduction of the evaluation from 30 percent to 10 percent was proper.


ORDER

As the reduction of the evaluation of the Veteran's degenerative arthritis of the left knee from 30 percent disabling to 10 percent disabling, effective December 1, 2012, was proper, the appeal is denied.


REMAND

Post service treatment notes reveal that the Veteran has been diagnosed with sleep apnea.  In a statement dated in November 2015 a parent of the Veteran reported that the Veteran's sleep patterns were odd and that the Veteran had loud snoring when the parent came to live the with the Veteran in November 2003.  In a statement dated in November 2015 the Veteran reported that she complained about problems with her sleeping prior to her retirement from service.  As such, the Veteran has a current diagnosis of sleep apnea and the lay evidence reveals complaints of sleep problems in service and since service.  Thus, the Board finds that remand is necessary for the Veteran to be afforded a VA examination regarding the etiology of the Veteran's sleep apnea.  See 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran seeks entitlement to a separate compensable evaluation for right lower extremity anterior thigh numbness secondary to service connected thoracolumbar spine disability.  

The Veteran was afforded a VA examination in June 2014.  Muscle strength testing and reflex examination of the right lower extremity was normal.  Sensory examination of the right upper thigh was decreased.  The Veteran was noted to have a neurological abnormality related to her back disability.  The distribution of perceived numbness of the right anterior thigh was constant and in a pattern consistent with meralgia paresthetica.

In an addendum dated in July 2014 it was noted that the neurologic abnormalities noted on examination were not related to the Veteran's back disability.  

In a subsequent addendum dated in August 2014 it was noted that the numbness in the right thigh was consistent with a L4 radiculopathy but did not have clinical features to support the diagnosis such as worsening with prolonged upright posture (sitting or standing) or with movement of the back.  The examiner noted that an exacerbation of the symptom could not be reproduced with SLR or twisting, stooping, or bending.  The dysesthesias were only above the knee, not a complete L4 distribution involving the calf as well.  In summary, the EMG-NCVs are diagnostic of a right L4 radiculopathy.

In August 2015 the Veteran was noted to have right leg numbness.

In a treatment note dated in January 2016 it was reported that the Veteran had numbness in the right leg.  EMG and MRI were performed.  The assessment rendered included neuropathy - unspecified.  The sensory nerves on the right foot were not found and this suggested a distal neuropathy involving the large fibers.  Proximal nerves were normal in both legs.  An EMG report revealed right lateral and medial plantar nerve severe axon loss neuropathy. 

As there has been notations of right L4 radiculopathy as well as right lateral and medial plantar nerve severe axon loss neuropathy, it is unclear what right lower extremity nerves are impacted by the Veteran's service connected back disability.  As such, further examination of the Veteran is necessary.  Id. 

The Veteran was most recently afforded a VA examination regarding the severity of her right knee disability in July 2012.  At the hearing before the undersigned in December 2015, the Veteran reported that her symptoms had increased in severity.  As such, the Board finds it necessary to afford the Veteran a contemporaneous medical examination regarding the severity of her right knee disability.  38 C.F.R. §§ 4.1, 4.2; See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The most recent VA treatment records regarding the Veteran associated with the claims file are dated in May 2018.  On remand, VA treatment records regarding the Veteran dated since May 2018 must be obtained and associated with the claims file.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records regarding the Veteran dated since May 2018.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination(s) to determine the etiology any sleep apnea found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail. 

The examiner should opine as to the following: 

Is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed sleep apnea is related to or had its onset during service? 

Complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, schedule the Veteran for an appropriate examination to determine the current severity of any right lower extremity neurological manifestations associated with the Veteran's service connected thoracolumbar spine disability.  The entire claims file and a copy of this remand must be reviewed by the examiner in conjunction with the examination.  All indicated tests or studies should be completed.  The examiner should specifically identify the affected nerve(s) and impairment level (e.g., mild, moderate, moderately severe, severe) as to each. 

Detailed rationale is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, schedule the Veteran for VA examination(s) to determine the extent of her service-connected right knee disability.  The claims file must be made available to the examiners for review in conjunction with the examinations.  All indicated tests should be performed.  The examiner(s) are requested to delineate all symptomatology associated with, and the current severity of, the disabilities.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and her representative with a supplemental statement of the case and afford him a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


